This Agreement is dated effective the 1st day of January, 2006.

 

BETWEEN:

SILVER STAR ENERGY INC.

(the “Contractor”)

 

AND:

ROBERT MCINTOSH, businessman

(the “Sub-Contractor”)

WHEREAS:

 

A.    The Contractor is engaged in the business of exploration, development and
sale of oil and natural gas properties, primarily in North America (“the
Contractor’s Business”), and the Sub-Contractor is engaged in the business of
providing services related to the Contractor’s Business as more particularly
described and set out in the attached Schedule “A”

 

B.           The Contractor desires to enter into this Agreement with the
Sub-Contractor, providing, among other things, for Sub-Contractor's services to
the Contractor; and

 

C.           The Sub-Contractor desires to enter into this Agreement with
respect to its services to the Contractor, upon the terms and conditions
hereinafter set forth.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
covenants and mutual provisos set forth herein, the parties agree as follows:

1.

The Contractor shall retain the Sub-Contractor and the Sub-Contractor shall
assist the Contractor upon the terms and conditions hereinafter set forth.

2.

The term of this Agreement shall commence on the 1st day of January, 2006, and
terminate on the 31st day of December, 2006 (the “Term”) unless renewed or
terminated prior to that date as set out hereinafter. This Agreement and the
Term will automatically renew for additional one (1) year terms unless the
Contractor notifies the Sub-Contractor in writing not less than thirty (30) days
prior to the expiration of the initial term or any renewal term that it does not
wish to renew the Agreement.

3.

During the Term, the Sub-Contractor shall have the full and complete obligation
and responsibility for the performance of the duties and/or work described in
the attached Schedule "A" for the Contractor and the Sub-Contractor shall be
obligated to the Contractor for the performance of all such duties and/or work.
During the period hereof, the Sub-Contractor shall assist the Contractor and
shall perform any and all services required or requested in connection with the
Contractor's business. Within the limitations herein provided, the
Sub-Contractor will render such services of an advisory nature as may be
requested from time to time by the Contractor.

4.

During the term of this Agreement, the Sub-Contractor and its Nominee shall
devote substantially his full-time energies to the performance of its duties
hereunder and shall periodically, or at any time, upon the request of the
Contractor, submit data as to the time requirements of work performed and to be
performed by him for the Contractor in connection with this Agreement.

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

5.

The Contractor shall pay the Sub-Contractor a fee in accordance with the
attached Schedule "B.

6.

The Sub-Contractor shall, each month during the Term provide to the Contractor
an invoice for reasonable out-of-pocket expenses incurred by the Sub-Contractor
in performing the duties outlined in Schedule “A”.

7.

The Sub-Contractor is retained by the Contractor only for the purposes and to
the extent set forth in this Agreement and the Sub-Contractor's relationship to
the Contractor shall, during the term of this Agreement, be that of an
Independent Contractor. The Contractor shall not withhold, from sums becoming
payable to the Sub-Contractor hereunder, any amounts for Income Tax, employment
insurance premiums, Canada pension plan premiums, or other withholding amounts,
during the term of this Agreement. The Sub-Contractor shall not be considered as
having an employee status or as being entitled to participate in any plans,
arrangements or distributions by the Contractor pertaining to or in connection
with any pension, stock, bonus, profit sharing or other benefit (including any
group health, dental or life insurance plans) extended to the Contractor's
employees.

8.

Nothing in this Agreement shall be construed to interfere with or otherwise
affect the rendering of services by the Sub-Contractor in accordance with its
independent and professional judgment. The Sub-Contractor shall perform its
services substantially in accordance with generally accepted practices and
principles of its trade. This Agreement shall be subject to the rules and
regulations of any and all organizations and associations to which the
Sub-Contractor may from time to time belong and to the laws and regulations
governing the practice of the Sub-Contractor's trade.

9.

This Agreement may be terminated at any time, with or without cause, by either
party upon ninety (90) days written notice.

Either party will have the right to terminate this Agreement immediately upon
written notice at any time if:

 

(a)

The other party is in material breach of any warranty, term, condition or
covenant of this Agreement and fails to cure that breach within thirty (30) days
after written notice of that breach and of the first party's intention to
terminate;

 

(b)

The other party: (i) becomes insolvent; (ii) fails to pay its debts or perform
its obligations in the ordinary course of business as they mature; (iii) admits
in writing its insolvency or inability to pay its debts or perform its
obligations as they mature; or (iv) becomes the subject of any voluntary or
involuntary proceeding in bankruptcy, liquidation, dissolution, receivership,
attachment or composition or general assignment for the benefit of creditors
that is not dismissed with prejudice within thirty (30) days after the
institution of such proceeding.

 

Termination under subsection (a) above will become effective automatically upon
expiration of the cure period in the absence of a cure. Termination under
subsection (b) will become effective immediately upon written notice of
termination at any time after the specified event or the failure of the
specified proceeding to be timely dismissed.

10.

Notice. Any notice required to be given hereunder shall be given by e-mail or
telephoned and shall be deemed given immediately upon such a communication being
made.

11.

Income Tax Designation. In the event that the Canada Customs and Revenue Agency
(formerly Revenue Canada) should determine that the Sub-Contractor or its
Nominee is, according to applicable guidelines or legislation, an employee
subject to withholdings, such as but not limited to income tax, employment
insurance or Canada pension plan premiums or other statutory contributions, the
Sub-Contractor shall acknowledge that all payments to the Sub-Contractor are

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

gross payments, and the Sub-Contractor is responsible for all income taxes
employment insurance or Canada pension plan premiums or other statutory
contributions in respect thereof.

12.

All disputes, controversies or claims arising out of, or relating to, this
agreement, or the making, performance or interpretation of this agreement among
the parties shall be finally and conclusively settled by binding arbitration. A
party to a dispute may commence an arbitration of the dispute by notifying the
other party to the dispute in writing of its desire to submit the dispute to
arbitration and such dispute will be submitted to arbitration in accordance with
the following:

 

(a)

the arbitration will be conducted by a single arbitrator agreed to by the
parties, and if no agreement is reached within 30 days after the notice which
requested the arbitration, the appointment shall be made, on request of a party,
by the Supreme Court of British Columbia;

 

(b)

the parties agree that the decision of the arbitrator, including any decision as
to costs shall be final and shall not be appealed, provided that the party
prevailing in the arbitration shall be permitted to initiate and prosecute
judicial proceedings to enforce the award of the arbitrator. Each of the parties
hereby agrees that it shall submit to the jurisdiction of any court in which
such judicial enforcement proceedings are brought.

 

(c)

Except as expressly provided herein, all arbitrations will be conducted
according to the laws governing commercial arbitrations in British Columbia. Any
dispute referred to arbitration will be dealt with on an expeditious basis with
both parties using all reasonable commercial efforts to obtain and implement a
timely decision of the arbitrator.

 

(d)

All costs of arbitration under this section shall be paid by the parties to the
dispute being arbitrated in such amount and proportions as the arbitrator may
determine. If the arbitrator does not make an award of costs, the parties shall
bear the costs of the arbitration equally and each party shall bear its own
costs.

 

(e)

Unless otherwise mutually agreed by the parties, the place of arbitration shall
be Vancouver, British Columbia.

 

13.

If required under applicable provisions of the Excise Tax Act, Sub-Contractor
will become registered for the purposes of collecting and remitting goods and
services taxes (“GST”). Any applicable GST will be included in the
Sub-Contractor’s invoices to the Contractor.

14.

The Sub-Contractor agrees with the Contractor that at all times during the term
of this Agreement or any renewal and thereafter it will hold in strictest
confidence, and not use or disclose to anyone outside the Contractor without
express authorization of an officer of the Contractor, any confidential or
proprietary information of the Contractor, including without limitation,
concepts, techniques, processes, designs, cost data, and other technical
know-how, financial, marketing and other business information, or any other
trade secrets of the Contractor disclosed by the Contractor to Sub-Contractor or
obtained by the Sub-Contractor through observation or examination of the
Contractor's customers or suppliers, including the identity of such customers
and suppliers and any information the Contractor has received from others which
the Contractor is obligated to treat as confidential or proprietary.

15.

The Sub-Contractor hereby assigns to the Contractor, its successors and assigns,
all right, title, and interest to the work Sub-Contractor performs for the
Contractor and in all renewals and extensions of the copyrights that may be
secured under the laws now or hereafter in force and effect in Canada or in any
other country or countries. The Sub-Contractor shall execute and deliver such
instruments and take such action as may be required to carry out the copyright
assignment contemplated by this paragraph.

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

16.

If in the course of performing work for the Contractor, the Sub-Contractor uses
or incorporates into any of the Contractor’s products, programs, or other
materials, an invention owned by the Sub-Contractor in which Sub-Contractor has
an interest, subject to any subsequent written agreement with the Contractor
expressly providing to the contrary the Contractor is hereby granted and shall
have a non-exclusive royalty-free, irrevocable, world wide license to make, have
made, use and sell that invention without restriction as to the extent of the
ownership or interest of Sub-Contractor.

17.

The Sub-Contractor recognizes that the Contractor has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the part of the Contractor to maintain the confidentiality
of such information and to use it only for certain limited purposes. The
Sub-Contractor owes the Contractor and such third parties during the term of
this Agreement work and thereafter a duty to hold all such confidential or
proprietary information in the strictest confidence and to not disclose it to
anyone (except as necessary in carrying out work for the Contractor consistent
with the Contractor’s agreement with such third party). Sub-Contractor shall not
use such information for the benefit of anyone other than the Contractor or such
third party, consistent with the Contractor’s agreement with such third party.

18.

At the time that Sub-Contractor’s work for the Contractor concludes,
Sub-Contractor will return or cause to be returned to the Contractor all notes,
memoranda, specifications, designs, devices, documents, diskettes and any other
media or material containing or disclosing any confidential or proprietary
information of the Contractor or its customers or suppliers or third parties.
The Sub-Contractor will not keep in its possession any such media or materials
without the Contractor’s written approval.

19.

The Sub-Contractor agrees not to induce or attempt to influence directly or
indirectly any employee of the Contractor to terminate his or her employment
with the Contractor and work for Sub-Contractor.

20.

No party may assign or transfer any of its rights or obligations hereunder
without the prior written consent of all other parties, which consents may be
arbitrarily or unreasonably withheld.

21.

The covenants, promises, terms and conditions contained herein shall be binding
upon Sub-Contractor.

22.

The parties acknowledge that Harder & Company has prepared this Agreement has
prepared this Agreement for the benefit of the Contractor and the Sub-Contractor
has entered into this Agreement after receiving the advice of his individual and
independent solicitor, accountant and other professional advisors, as
applicable.

23.

The parties hereto shall execute such further and other documents and do such
further and other things as may be necessary to carry out and give effect to the
intent of this Agreement.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

SILVER STAR ENERGY INC.

 

 

By:

/s/ David Naylor

 

 

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

ROBERT MCINTOSH

/s/ Robert McIntosh

 

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

Schedule A

During the Term, the Sub-Contractor will perform the following duties:

 

(a)

manage the business of the Contractor;

 

(b)

promote and develop the business of the Contractor;

 

(c)

supervise and manage of the day-to-day affairs of the Contractor;

 

(d)

develop strategic plans for review and approval by the directors of the
Contractor;

 

(e)

implement strategic plans;

 

(f)

develop an annual, or periodic, operating plans and budgets for review and
approval by the directors of the Contractor;

 

(g)

implement the annual, or periodic, operating plans;

 

(h)

recommend appointments of senior management;

 

(i)

monitor performance of senior management and provide feedback and training as
appropriate;

 

(j)

communicate with the Contractor’s stakeholders;

 

(k)

develop, maintain and implement policies and procedures of the Contractor;

 

(l)

negotiate possible acquisitions of potential resource properties

 

(m)

negotiate financings for the Contractor where warranted;

 

(n)

supervise and assist staff and other sub-contractors to meet all deadlines to
meet appropriate filings.

 

(o)

set up a team to manage the securities;

 

(p)

communicate with various brokerage firms, banks and pension funds; and

 

(q)

perform such other reasonable duties as are assigned by the Contractor from time
to time.

 

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

Schedule B

In each month during the Term, the Contractor shall pay to the Sub-Contractor:

1.

the amount of USD$20,000; and

2.

the amount in the invoice provided by the Sub-Contractor to the Contractor
pursuant to paragraph 6.

 

 

 

 